Citation Nr: 1117395	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1950 to September 1953.  His decorations for this period of service include a Silver Star awarded for gallantry during the Korean War.  

The Veteran died in October 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2009, the Board reopened and remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2000 from a massive intracerebral hemorrhage.

2.  Service connection was in effect for posttraumatic stress disorder (PTSD), 10 percent disabling, at the time of the Veteran's death.

3.  The weight of the competent and credible evidence of record indicates that PTSD contributed to the development of hypertension and thus played a material causal role in the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for the Veteran's cause of death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Law and Regulations

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran's service treatment records (STRs) are devoid of reference to any brain hemorrhages, to include intracerebral hemorrhage.  Specifically, his discharge examination dated in September 1953 noted that his heart and vascular system were clinically evaluated as normal.  Post service private medical records reflect that the Veteran's hypertension began in 1974, more than 20 years after discharge from service and his heart problems and other cardiovascular problems began sometime in the 1980s, over 30 years after discharge from service.  

It is the appellant's primary argument that the Veteran's service-connected PTSD contributed to his death.  To this end, she submitted a December 2004 letter from the family practice physician, Dr. W.L., who treated the Veteran for a period of over 13 years prior to his death.  He stated that the Veteran was his patient from May 1986 to December 1996.  After describing some of the Veteran's medical treatment history for that period, the doctor stated that the Veteran's intracerebral hemorrhage was certainly related to his years of hypertension, hypercholesterolemia, and type II diabetes mellitus, but that the Veteran's terminal event was probably not directly related to his military service.  However, Dr. W.L. also noted that the underlying conditions for the Veteran's terminal event, particularly his hypertension, could be connected to his military service in that the traumas the veteran underwent and witnessed during his military service and the subsequent anxieties and PTSD would have made his hypertension worse.  

When the record was reviewed by the Board in September 2009, it was determined that the claims file should be reviewed by a physician with the appropriate expertise to review and determine whether the Veteran's service-connected PTSD played a material causal role in his death or in any condition found to be an underlying cause of the Veteran's death.  The examiner was also to provide an opinion with respect to each disorder that played a material causal role in the Veteran's death, as to whether there was a 50 percent or better probability that such disorder was related to, or materially hastened by, the Veteran's military service, to include his service-connected PTSD.  

In an October 2009 report, a VA staff surgeon noted that the claims file was reviewed.  This VA examiner opined that studies based upon the evidence reviewed did not support the assertion that hypertension was caused by or chronically aggravated by PTSD (actually no increase/causality of hypertension secondary to PTSD identified).  The examiner added that there was no basis in medical fact to assert that PTSD caused or aggravated intracerebral hemorrhage, which was listed as the Veteran's cause of death on the death certificate.  

In an April 2010 written presentation, the Appellant's service representative argued that the VA medical opinion was inadequate as there was no indication that the VA examiner in 2009 had the appropriate expertise to examine the file and give an opinion.  Moreover, he noted that there was medical treatise evidence of a link between PTSD and hypertension.  (Copies of medical treatise articles or magazine articles noting that PTSD was linked to hypertension were added to the record.)  

Upon review, the Board found the October 2009 report to be of little probative value as it failed to address medical treatise evidence that links PTSD and hypertension.  Consequently, the Board forwarded the claims file for a review by an independent medical expert for a determination regarding whether the Veteran's PTSD played a material causal role in his death or in any other underlying cause of his death.

In January 2011, M.W.K., M.D., Diplomat American Board Internal Medicine, reviewed the claims file.  He reviewed the causes of intracerebral bleeding and noted that it was clear that hypertension is one of the leading causes of intracerebral hemorrhage.  Due to the Veteran's long-standing hypertension, Dr. K. opined that it was most likely that hypertension was the cause  of his intracerebral hemorrhage.  Dr. K. continued by discussing the two types of hypertension and the factors known to be associated with essential hypertension.  He commented on the clear evidence in medical literature about the association of stress, anxiety, and PTSD with increased chances of developing hypertension.  He acknowledged that while it was hard to establish the cause of essential hypertension in one individual, there was a clear association of PTSD and hypertension that had been studied in Veterans.  Dr. K. opined that based on the emerging new literature, there was a reasonable probability that the condition that played a material role in the Veteran's death (hypertension) was related to or hastened by his service-connected PTSD.

In this case, there is a conflict in the medical evidence concerning whether the Veteran's service-connected PTSD contributed substantially or materially to the cause of the Veteran's death.  However, although the October 2009 VA examiner opined that the evidence reviewed did not support the assertion that hypertension was caused by or chronically aggravated by PTSD, he did not explain the basis for his opinion.  As noted previously, he did not comment on the medical treatises of record that tended to support the appellant's claim, and as such, the Board has found the October 2009 report to be of little probative value.

Contrastingly, Dr. K. accounted for the evidence of record that was favorable to the appellant's claim.  He cited to specific information from the Veteran's treatment records as well as the medical treatises of record.  He explained areas of medical uncertainty and provided additional medical information to support the given conclusion that there was a reasonable probability that the Veteran's death was related to or hastened by his service connected PTSD.

Ultimately, the Board finds the January 2011 opinion of Dr. K. to be the most persuasive evidence of record.  As such, in consideration of the applicability of the benefit-of-the- doubt doctrine, the appellant's claim for service connection for cause of the Veteran's death must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


